Citation Nr: 1801181	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  15-26 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for chronic fatigue syndrome (CFS).

2. Entitlement to a compensable rating prior to February 5, 2013 for irritable bowel syndrome (IBS).

3. Entitlement to a rating in excess of 30 percent for a bronchial asthma condition.

4. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and from September 1979 to November 1979 and from November 1990 to June 1991.

This appeal arose to the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran received a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.

The issues of entitlement to increased ratings for CFS and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's IBS was manifested by severe symptoms with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2. The Veteran's bronchial asthma is manifested by daily use of systemic high dose corticosteroids or immune-suppressive medications.


CONCLUSIONS OF LAW

1. The Veteran fulfills the criteria for a rating of 30 percent for IBS throughout the entire appeal period.

2. The Veteran fulfills the criteria for a rating of 100 percent for bronchial asthma.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to higher ratings for IBS and bronchial asthma. For the following reasons, the Board finds higher ratings warranted.

The Veteran's IBS is rated under Diagnostic Code 7319. For a noncompensable rating, veterans must suffer from a mild condition with disturbances of bowel function with occasional episodes of abdominal distress. For a 10 percent rating, the condition must be moderate, with frequent episodes of bowel disturbance with abdominal distress. For the highest rating of 30 percent, veterans must suffer from a severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

In this situation, the Veteran testified that he suffered from constant abdominal pain and distress, diarrhea, and constipation. Furthermore, at times the Veteran was unable to reach the bathroom in time to relive his symptoms. To combat his symptoms, he takes Metamucil on a daily basis and has so for the past 15 years.

Given the Veteran's myriad and severe symptoms, the Board finds that the Veteran qualifies for the highest rating of 30 percent throughout the entire period on appeal.

The Veteran's bronchial asthma is rated under Diagnostic Code 6602. For a 100 percent rating, a veteran's condition must require daily use of systemic high dose corticosteroids or immune-suppressive medications, or an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week of respiratory failure.

In this situation, the Veteran's treating physician submitted a note to the Board stating that the Veteran suffered from significant, persistent chronic asthmatic symptoms with exacerbations, flare-ups, deteriorations with limited remissions requiring multiple medications and maintenance medications. The doctor stated the Veteran required chronic systemic corticosteroids for his disease, as well as inhaled corticosteroids. Lastly, the doctor stated, he suffered from frequent attacks on a weekly basis and significant dyspnea on exertion, requiring chronic medications instead of intermittent medications.

At the hearing, the Veteran stated he used steroids daily to control his condition for the past 15 years, and his medical records state that he is authorized to use a steroid medication up to twice a day to control his disease. 


ORDER

A rating of 30 percent under Diagnostic Code 7319 is granted throughout the appeal period.

A rating of 100 percent under Diagnostic Code 6602 is granted.


REMAND

Concerning the Veteran's CFS, his last exam was in February 2013. At his April 2016 hearing, the Veteran testified his condition had since worsened. Thus, prior to adjudication, an updated examination is necessary. At the examination, the examiner is asked to obtain from the Veteran a detailed explanation as to which of his activities of daily living he is able to complete with or without assistance.

Concerning the Veteran's bilateral hearing loss, his last exam was in April 2011. At his April 2016 hearing, the Veteran testified his conditions had since worsened. Thus, prior to adjudication, an updated examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and severity of his CFS. The examiner is specifically asked to obtain from the Veteran a detailed explanation as to which of his activities of daily living he is able to complete with or without assistance.

2. Schedule the Veteran for an examination to determine the nature and severity of the Veteran's bilateral hearing loss.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


